The judgment of the Common Pleas Court of Ottawa County reversed the revocation order of the Division of Securities issued on September 5, 1969, revoking the registration by qualification of 190,000 shares of class A common stock of appellee. The Common Pleas Court found that appellee's surrender of its certificate of registration for this stock stopped the revocation proceedings and caused the revocation order to have no force or effect. *Page 90 
This judgment of the Common Pleas Court should be affirmed because it is supported by the majority decision of the United States Supreme Court in Jones v. Securities and ExchangeCommission (1936), 298 U.S. 1, 56 S. Ct. 654, 80 L. Ed. 1015, as expressed in paragraph seven of the syllabus,80 L. Ed. at 1016 as follows:
"An order compelling one to appear, give testimony, and produce his private books and papers for inspection by the Federal Securities Commission in an investigation undertaken for the declared and sole purpose of determining whether a stop order should issue against a registrant ceases to be operative where a withdrawal of the registration statement has rendered a stop order unnecessary."
This same reasoning, as in Jones was employed to reach a similar decision by a Minnesota court involving the sale of registered Minnesota securities where the corporation requested cancellation of the registration before the hearing scheduled to show cause why such registration should not be cancelled.State, ex rel. Veigil, v. Hardstone Brick Co. (1927), 172 Minn. 328,215 N.W. 186.
No case has been found which overrules the majority decision of the United States Supreme Court in Jones. Later decisions of the United States Court of Appeals in Peoples SecuritiesCompany v. Securities and Exchange Comm. (1961), 289 F.2d 268, and Columbia General Investment Corp. v. Securities and ExchangeComm. (1959), 265 F.2d 559, recognized the stare decisis
consequences of the United States Supreme Court decision inJones, distinguished the facts in the Jones case from the cases these two courts had under consideration. They stated that the court in each case especially refrained from treating Jones as impliedly overruled.
Although there is no judicial precedent in Ohio to support the views expressed in this dissent, support for the views herein are found in the opinion of the Ohio Attorney General, No. 2664, dated May 15, 1934, Volume 1, at 662. It states:
"The real intent of the Securities Law is to afford to the public some protection in the matter of the offering *Page 91 
and sales of the securities to the public. To hold that the Division of Securities must keep in their records as registered an issue of the offering of which is perhaps abandoned or withdrawn from the market does not appear to me to be adopting a construction of the law to effectuate its real object and intent."